TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00186-CR


Wardell Moore, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 2006R-041, HONORABLE DAN R. BECK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Wardell Moore is awaiting trial on an indictment for aggravated assault of a public
servant.  Moore's appointed lawyer filed a motion to dismiss the prosecution on speedy trial grounds. 
The trial court signed an order granting the motion on the day it was filed, but the State moved for
reconsideration because it had not been given notice or an opportunity to reply.  The trial court
granted the State's motion and scheduled a hearing on the motion.  Following the hearing, the
motion to dismiss was overruled.  Moore then filed a pro se notice of appeal.
An order overruling a motion to dismiss on speedy trial grounds is an unappealable
interlocutory order.  Ex parte Jones, 449 S.W.2d 59, 60 (Tex. Crim. App. 1970).  Whether the
motion should have been granted is an issue that may be raised on appeal following conviction.  Id.

The appeal is dismissed.


				___________________________________________
				G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   May 25, 2007
Do Not Publish